Title: General Orders, 7 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Saturday July 7 1781
                     
                     Parole
                     Countersigns
                  
                  For the Day Tomorrow
                  Brigadier General GloverColonel PutnamMajor MorrelInspector—3d Massachusetts BrigadeNo Sutler to harbour or entertain any persons (not belonging to the Army) without a pass but are to send them to the officer of Police or commanding officer of the regiment or Corps they Suttle for who are to examine them and if they do not give a good account of themselves or if there is room to suppose them of suspicious Characters they are to send them to the General of the day for further examination.
                  Lieutenant Rogers of the second Connecticut Regiment is appointed Aid de Camp to Brigadier General Huntington and to be respected accordingly.
                  A Fatigue party to parade tomorrow morning at Sunrise the officer commanding will receive his instructions from the Deputy Quarter master who will furnish him with tools.
                  Three Coopers to be sent this Evening to Commissary Irwin’s Quarters for a continuance.
                  Twenty Waggoners from the Line to be sent to the Quarter Master General’s quarters this evening—the first and second Connecticut brigades will furnish four each, the other brigades three each.
               